Citation Nr: 0021871	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-04 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly pension by reason of being 
permanently housebound.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from January 1942 to August 1945.  
He died in October 1983.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the appellant's appeal.  

2.  The evidence shows that the appellant is not 
substantially confined to her home or immediate premises by 
reason of permanent disability.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of being permanently housebound have not been met.  
38 U.S.C.A. §§ 1502, 1541, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.351 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the appellant has 
presented a claim which is not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

The appellant was awarded death pension benefits in an April 
1984 decision.  In November 1997, she submitted an informal 
claim for special monthly pension benefits by reason of need 
for regular aid and attendance or by reason of being 
housebound.  

In connection with her claim, the appellant submitted private 
medical records dated from June 1996 to October 1997.  The 
records showed diagnoses of pseudoaphakia of the right eye 
and immature cataract of the left eye.  Notes dated in 
October 1997 recorded a corrected visual acuity of 20/25 on 
the right and 20/50- on the left.  Confrontation fields were 
full.  In addition, the records indicated that the appellant 
had chronic rhinitis and right-sided temporomandibular joint 
syndrome.  Her previous medical history included hypertension 
and coronary artery disease.  

With her January 1998 notice of disagreement, the appellant 
submitted medical records from the Duke University Medical 
Center dated from June 1997 to November 1997.  In June 1997, 
the appellant was hospitalized for intermittent chest pain 
that did not respond to medication.  It was noted that she 
had a myocardial infarction in 1995.  Tests during the 
hospitalization ruled out current myocardial infarction and 
revealed insignificant coronary artery disease.  Notes 
indicated that the appellant was having non-cardiac chest 
pain and non-ischemic cardiomyopathy.  The principal 
diagnosis was chest pain.  The secondary diagnoses were 
coronary artery disease status post myocardial infarction, 
hypercholesterolemia, hypertension, gastroesophageal reflux 
disease, asthma, history of sinus surgery, and congestive 
heart failure.  There were no special provisions for the 
appellant's discharge.  Notes dated in September 1997 showed 
a diagnosis of chronic paroxysmal nocturnal dyspnea.  
Additional notes dated in September included a diagnosis of 
shoulder pain consistent with subdeltoid bursitis.   

In a November 1997 rating decision, the RO denied entitlement 
to special monthly pension by reason of need for regular aid 
and attendance and by reason of being permanently housebound.  
The appellant timely appealed that decision with respect to 
the denial of housebound status only.    

In her March 1999 substantive appeal, the appellant stated 
that she had just gotten out of Duke University Medical 
Center because of her heart condition.  She indicated that 
she could not go anywhere without someone being with her.  

In a March 1999 letter sent to the appellant's address of 
record, the RO asked the appellant to complete an 
authorization for a release of information to VA for her 
recent hospitalization at Duke University Medical Center.  
The letter was returned with the notice that the appellant 
had moved and left no address, so that the letter could not 
be forwarded.  In April 2000, the RO contacted the 
appellant's representative, who provided the same address as 
the address to which the letter was mailed.  In an April 2000 
letter to the appellant's bank, the RO requested a current 
address for the appellant.  Review of the claims folder 
failed to reveal a response.    

Analysis

A surviving spouse is entitled to death pension benefits if 
the deceased veteran was a veteran of a period of war who met 
specified service requirements.  38 U.S.C.A. § 1541(a).  A 
surviving spouse entitled to death pension may receive 
increased pension benefits if she is in need of regular aid 
and attendance.  38 U.S.C.A. § 1541(d); 38 C.F.R. § 
3.351(a)(5).  See 38 U.S.C.A. § 1502(b) and 38 C.F.R. § 
3.351(b), (c)(1) and (2), (3) (setting forth the criteria for 
establishing need for regular aid and attendance).    

If the surviving spouse does not qualify for benefits by 
reason of need for regular aid and attendance, increased 
pension benefits may still be payable if the she is 
permanently housebound by reason of disability.  38 U.S.C.A. 
§ 1541(e)(1); 38 C.F.R. § 3.351(f).  A surviving spouse is 
"permanently housebound" when she is substantially confined 
to her house (ward or clinical areas, if institutionalized) 
or immediate premises by reason of a disability or 
disabilities reasonably certain to remain throughout her 
lifetime.  38 U.S.C.A. §§ 1502(c), 1541(e)(2); 38 C.F.R. § 
3.351(f).    

Considering the evidence of record, the Board finds that the 
criteria for special monthly pension by reason of being 
housebound have not been met.  That is, the evidence does not 
reflect that the appellant is substantially confined to her 
home or immediate premises by reason of permanent disability.  
38 U.S.C.A. §§ 1502(c), 1541(e)(1), 5107(b); 38 C.F.R. 
§§ 3.102, 3.351(f).  Although the appellant asserts that she 
cannot go anywhere without someone being with her, there is 
no medical evidence or opinion that supports that assertion 
or otherwise suggests that the appellant is largely unable to 
leave her home due to permanent disability.      

The Board acknowledges that VA has a duty to assist the 
appellant in developing facts pertinent to her claim.  See 
Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has duty to 
obtain pertinent medical records called to its attention).  
However, the duty to assist is not a one-way street, and the 
appellant cannot remain passive when she has relevant 
information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) 
(VA has duty to assist the veteran, not a duty to prove his 
claim while the veteran remains passive); accord Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  When the appellant 
indicated that she had recently been hospitalized at a 
private facility, the RO requested that she complete a 
release so that it could secure records of that treatment.  
The RO mailed the letter to the appellant's address of 
record.  When the letter was returned, it attempted to 
ascertain a more recent address without success.  The Board 
finds that the RO fulfilled its duty to assist the appellant 
in her claim.  

If the appellant wishes to pursue a claim for special monthly 
pension in the future, she should submit medical evidence, 
such as the additional records from the Duke University 
Medical Center hospitalization mentioned in her substantive 
appeal, that shows that she is permanently housebound.  
38 U.S.C.A. § 5103.   


ORDER

Entitlement to special monthly pension by reason of being 
permanently housebound is denied.   



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 






- 3 -


